       Case 1:19-cv-00179-TFM-N Document 19 Filed 07/12/19 Page 1 of 2


              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JENNIFER A. FIDLER,      )
                         )
    Plaintiff,           )
                         )
v.                       ) Civil Action No. 1:19-cv-00179-TFM-M
                         )
THE CITY OF FAIRHOPE,    )
ALABAMA AND KARIN        )
WILSON, IN HER OFFICIAL  )
CAPACITY AS MAYOR OF THE )
CITY OF FAIRHOPE,AND     )
KARIN WILSON,            )
INDIVIDUALLY             )
                         )
    Defendants.          )

                        NOTICE OF ENDORSEMENT

      Pursuant to the ECF Procedures Manual, Hope C. Hicks, as counsel for

Defendant Karin Wilson, individually and in her official capacity as Mayor of The

City of Fairhope, hereby certifies that my signature was placed on the following

document which was electronically filed on July 11, 2019:

      ( ) Joint Proposed Scheduling Order

      ( ) Stipulation of Dismissal

      ( ) Joint Motion for

      ( X) Other: Report of Parties’ Planning Meeting
        Case 1:19-cv-00179-TFM-N Document 19 Filed 07/12/19 Page 2 of 2


       Respectfully submitted this 12th day of July, 2019.

                                        /s/Hope Curtis Hicks
                                        HOPE CURTIS HICKS (ASB-4963-U62H)
                                        Attorney for Defendant Karin Wilson
                                        BALL, BALL, MATTHEWS &
                                        NOVAK, P.A.
                                        445 Dexter Avenue
                                        Suite 9045
                                        Montgomery, Alabama 36104
                                        (334) 387-7680
                                        hhicks@ball-ball.com

                            CERTIFICATE OF SERVICE

       I hereby certify that on this the 12th day of July, 2019, I have electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system, which
will provide notice to the following CM/ECF participants:

Alyce M. Spruell
Rosen Harwood, P.A.
2200 Jack Warner Parkway, Suite 200
Tuscaloosa, AL 35401
aspruellgroup@rosenharwood.com

Matthew C. McDonald
Kirkland E. Reid
Jones Walker LLP
11 N. Water Street, Suite 1200
Mobile, AL 36602
kreid@joneswalker.com

                                        /s/ Hope Curtis Hicks
                                        OF COUNSEL




                                           2
